Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
1.	The Amendment to the claims and the corresponding remarks were sufficient to overcome the prior rejection.

Election/Restrictions
2.	Claims 1-15 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 07/24/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
3.	Claims 1-20 are allowed.

4.	The following is an examiner's statement of reasons for allowance: 
Applicant’s claims 1-20 are allowable over the references of record because none of these references disclose or can be combined to yield the claimed package structure comprising a second redistribution layer over the first redistribution layer, comprising a signal line, wherein the signal line comprises a signal via and a signal trace, the signal trace is electrically connected to the first redistribution layer through the signal via, and an overlapping area between the signal trace and the ground plate in a direction perpendicular to a bottom surface of the signal trace is less than an area of the bottom surface of the signal trace, a conductive terminal, electrically connected to the die structure through the RDL structure, wherein the ground plate has a ground slot below the signal line, the ground slot comprises a trace slot below the signal trace, and there is free of conductive feature in the trace slot, in combination with the remaining claimed limitations of claim 1; the claimed redistribution layer structure comprising a second redistribution layer on the second polymer layer, comprising a second signal line, wherein the second signal line comprises:  a signal via penetrating through the second polymer layer to connect to the first redistribution layer, a signal trace connected to the signal via and extending on a top surface of the second polymer layer, wherein the first ground plate comprises a ground slot below the signal trace of the second signal line, and an orthogonal projection of the signal trace on a top surface of the first polymer layer is at least partially within the ground slot of the first ground plate, wherein the ground slot comprises a via slot below the signal via, and a trace slot below the signal trace, and there is free of conductive feature in the trace slot, in .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666.  The examiner can normally be reached on Monday - Friday: 7am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897